DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata et al. (8,573,962).
Yamagata et al. discloses a high-pressure treatment apparatus with which the pressure or temperature in a treatment chamber can be efficiently adjusted in a short period of time, wherein the apparatus comprises: a HIP treatment chamber 3, a fluid chamber 25, a first cooling/heating circuit  29-35, a second cooling/heating circuit 12-13, 15, 39-55, a plurality of pumps 36, 55 and those connected to the fluid/gas/liquid tanks 32, 38, 39, 56 with a heat exchanger 44 for circulating cooling fluid and promote heat transfer throughout the whole system, a controller regulate a valve 48 and/or an on-off valve 49 to regulate the flow of the fluid material when the difference between detection values exceeds a predetermined value (col. 9, lines 41-43), and/or a heat transfer control means which controls transfer of heat between the treatment chamber and the fluid chamber by heating or cooling a heating medium outside the container and feeding the resulting heating medium into the partitioned chamber.  It is within the scope of one of ordinary skill in the art to provide appropriate number of heat exchangers in order to properly regulate the temperature of the cooling fluid (col. 14, lines 45-67).
Yamagata et al. also discloses that it is also possible to attain automatic control for pressure equalization, such as exhaust, by providing respective pressure detectors of the fluid chamber 25 and the treatment chamber 3, and a controller using a pressure gauge to open the on-off valve when the difference between detection values of these pressure detectors exceeds a predetermined value (col. 9, line 14 to col. 10, line 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743